Citation Nr: 0813745	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for residuals, 
status post traumatic rupture of the right biceps tendon 
(right elbow disability).


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to February 
2005.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  The Board notes that the RO issued another rating 
decision later in July 2005 after the veteran's original 
service medical records were associated with the record.  The 
RO determined that the addition of the original service 
medical records to the record did not change the previous 
noncompensable initial rating.

The Board notes that statements made by the veteran reflect 
his assertion that service connection is warranted for a 
psychiatric disability secondary to his service-connected 
residuals, status post traumatic rupture of the right tendon, 
and that he is not able to find work.  See Notice of 
Disagreement, received in October 2005; Substantive Appeal, 
received in February 2006.  The Board construes this evidence 
as raising informal claims for service connection and a total 
disability rating based on individual unemployability (TDIU).  
As the RO has not yet adjudicated these issues, they are not 
properly before the Board.  These matters are, therefore, 
referred to the RO for appropriate action.


FINDING OF FACT

The residuals of traumatic rupture of the right biceps 
tendon, are manifested by subjective complaints of pain and 
weakness, productive of no more than slight muscle 
disability.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals, status post traumatic rupture of the right biceps 
tendon, involving Muscle Group V, have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.73 Diagnostic Code 5305 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his right elbow disability.  In this regard, 
because the July 2005 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the July 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the muscle 
disability at issue (38 C.F.R. § 4.73, DC 5305), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial noncompensable evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The record also 
contains a report of a VA compensation and pension 
examination conducted in January 2005 (approximately one 
month prior to his discharge from service).  In this regard, 
the Board notes that although the examination was performed 
in January 2005, medical history is for consideration in 
evaluating the veteran's disability picture for the rating 
period on appeal.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed his statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  An appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran asserts that an initial compensable rating is 
warranted for his service-connected disability.  He reports 
that he suffers from pain and weakened or limited strength in 
his right arm.

In the present case, the RO has evaluated the veteran's right 
elbow disability under 38 C.F.R. § 4.73, Diagnostic Code 
5305.  This Diagnostic Code concerns Muscle Group V, the 
flexor muscles of the elbow (biceps, brachialis, and 
brachioradialis), with functions including elbow supination 
and flexion of the elbow.  Under this section, for a non-
dominant extremity (as here, the record contains a report of 
medical history, dated in November 1982, where the veteran 
indicated that he is left-handed), a noncompensable 
evaluation is warranted for slight muscle disability.  A 10 
percent evaluation is warranted for moderate disability.  A 
20 percent evaluation is warranted for moderately-severe 
disability.  Finally, a 30 percent evaluation is warranted 
for severe disability.

Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after average use which affects the 
particular functions controlled by the injured muscles.  
Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  Additionally, under 
these criteria, the cardinal signs and symptoms of muscle 
disability include loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. § 
4.56(c).

Historically, the RO granted service connection for 
residuals, status post traumatic rupture of the right tendon, 
in the July 2003 rating decision in view of evidence of an 
injury in service in October 2003.  The veteran's service 
medical records confirm that he was initially seen for 
treatment on October 6, 2003 for complaints of a pulled 
muscle in his right arm (for 2 days).  It was noted that the 
veteran reached out to grab a falling brick and suddenly felt 
mid-right arm pain.  Physical examination revealed mild 
tenderness and no bruising.  The assessment was (right) 
biceps tendon rupture.  The veteran was referred to a private 
physician for evaluation.  A private treatment record by 
R.D.C., Jr., D.O., dated October 20, 2003, reflects an 
impression of right distal biceps tendon rupture.  Physical 
examination showed obvious deformity of the right biceps.  
However, it was noted that the veteran had excellent strength 
with elbow flexion on the right that was equal to the left.  
It was further noted that the veteran had some weakness with 
supination of the right forearm as compared to the left but 
nothing severe.  Dr. R.C. indicated that the veteran 
demonstrated intact sensation with all dermatomes in his 
upper extremities, bilaterally.  The veteran's reflexes were 
normal, bilaterally, and his distal pulses were intact, 
bilaterally.  Further, his skin was normal without rashes, 
bilaterally.  It was noted that the veteran was "too far 
out" to do acute repair of the distal biceps tendon rupture.

A VA follow-up orthopedic record, dated in November 2003, 
indicates the veteran reported that his right hand became 
tired easily when holding something.  The physician indicated 
that there was no tenderness to palpation when the right arm 
was in flexion position.  Physical examination revealed 
biceps tendon bulges.  The veteran, on pain assessment, 
reported his right arm pain to be 2 out of 10.  The 
impression was right distal biceps tendon rupture.  

The record also contains two letters, each dated December 3, 
2003, from J.D.G., M.D.  It was indicated that the veteran 
reported he writes left-handed, but does everything else 
right-handed.  It was further noted that the veteran had no 
other medical conditions that would be related to the 
development of this problem in his right upper extremity.  
The letter also revealed that the veteran had prominence of 
the biceps muscle in the anterior aspect of the right arm.  
The muscle had shortened from its distal attachment onto the 
radius.  It was further noted that the veteran had good range 
of motion both in the elbow and in the forearm, but elbow 
flexion and forearm supination were distinctly weaker on the 
right than on the left.  The impression was complete rupture 
of the distal attachment of the right biceps muscle.  This 
private physician noted that because the injury occurred over 
six weeks ago, the muscle had shortened so much that it was 
not repairable because to do such now would cause a very 
significant flexion contracture of the elbow and this would 
be more functionally disabling than the present weakness he 
has.  A second letter from Dr. J.G., also dated December 3, 
2003, contained the same impression as noted in the first 
letter of the same date.  In the second letter, Dr. J.G. 
opined that he does not feel the veteran is at any 
significant risk of further muscle rupture around his arm and 
elbow.  It was noted that the veteran should continue with 
normal activities, but that clearly he will have some feeling 
of weakness in the right arm and specifically the muscles 
will tend to fatigue much more quickly than prior to his 
injury.

About a month prior to the veteran's discharge from service, 
he was provided a VA compensation and pension examination in 
January 2005.  The veteran's claims folder was available and 
reviewed by the examiner.  The veteran reported experiencing 
a loss of strength in the right arm that he notices when 
doing yard work or home maintenance.  He also reported pain 
in the right upper arm with lifting over 20 pounds.  He 
denied the use of assistive devices.  It was noted that the 
veteran denied any effects on his occupation and that he did 
not miss any work time due to the ruptured biceps tendon.  
The veteran denied flares, but stated that his symptoms were 
constant.  Physical examination of the right upper arm 
revealed a bulge in the head of the biceps tendon with no 
tenderness to palpation.  Right arm strength was grossly 
symmetric with his left arm strength.  The impression was 
status post separation of the long head of the biceps tendon 
with no functional loss.  The Board finds the January 2005 VA 
examination report to be probative as to the veteran's right 
elbow disability picture as the VA examiner reviewed the 
claims folder and performed a physical examination.  

The Board notes that no post-service competent medical 
evidence has been associated with the claims file or 
identified by veteran.  

The Board notes that separate service connection has been 
established for degenerative joint disease of the right 
shoulder, rated as 10 percent disabling, effective March 1, 
2005.  As such, manifestations of the service-connected right 
shoulder disability are not for consideration in rating the 
disability at issue.

The Board finds that there is no basis for describing the 
right elbow disability as more than slight in degree.  Except 
for the acknowledged subjective complaints of pain and 
weakness, the veteran's service-connected right elbow 
disability is no more than minimally symptomatic.  In this 
regard, the Board notes that objective examination revealed a 
bulge in the head of the right biceps tendon, but there was 
no tenderness to palpation and his right arm strength was 
grossly symmetric with his left arm strength.  Additionally, 
the competent clinical evidence reflects that there was no 
functional loss associated with the veteran's right elbow 
disability.  See 38 C.F.R. § 4.40 (2007) (functional loss).  
In the absence of any other objective signs or symptoms of 
the Muscle Group V injury, the Board finds that the veteran's 
subjective complaints are encompassed within the 
noncompensable evaluation currently assigned.  Further, the 
history of the veteran's right elbow disability does not more 
closely approximate a moderate muscle disability.  Indeed, 
the October 20, 2003 in-service treatment record indicates 
that the veteran reported that he was feeling much better and 
had relatively little discomfort.  Although the veteran had 
some mild weakness with supination his forearm, no other 
problems were noted, as he denied numbness, tingling, or 
change in sensation.  As such, the Board finds that the 
competent clinical evidence of record reveals no more than a 
slight right elbow disability under Diagnostic Code 5305. 

The Board has considered alternative muscle Diagnostic Codes 
in an effort to afford the veteran a higher rating, but it 
finds that the objective evidence of record does not reveal 
the involvement of other muscle groups.  The Board has also 
considered whether the veteran is entitled to separate 
ratings for any associated skin (scars) or neurological 
disabilities.  The Board parenthetically notes that, 
according to 38 C.F.R. § 4.55(a), VA may not combine a muscle 
injury rating with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The Board again finds that 
the objective evidence of record does not reflect that the 
veteran suffers from any associated skin or neurological 
disabilities to warrant a separate compensable rating.  See, 
e.g., January 2005 VA examination report.  

In conclusion, the evidence of record, overall, does not 
support an initial compensable evaluation for the service-
connected right elbow disability (Muscle Group V).  Further, 
the Board considered the evidence throughout the appeal 
period, but finds that it does not show a distinct time 
period warranting a compensable staged rating.  Fenderson, 12 
Vet. App. at 126.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the right elbow 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2007) is not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable evaluation for 
residuals, status post traumatic rupture of the right biceps 
tendon, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


